HOUGH, Circuit Judge
(dissenting). If a sane man descends a rope less than 20 feet long, in broad daylight, under the illusion that it is forty feet long, he is negligent as matter of law, which is only another way of saying- that the point is too clear for argument. If such a man only wants to descend about 20 feet into a depth of 40' feet, the enterprise is safe, if he is strong and skillful; but the dan*61ger of not being sufficiently strong and skillful to stop at 20 feet is a risk so obvious that, -if he takes it, he assumes it. If this case does not present a plain example of assumed risk, there is no such thing
For these reasons, I dissent.